THE THIRTEENTH COURT OF APPEALS

                                     13-14-00185-CV


                                Thomas W. Harrison
                                         v.
       Wells Fargo Bank, N.A., as Successor by Merger to Wachovia Bank, N.A.


                                    On Appeal from the
                      58th District Court of Jefferson County, Texas
                                Trial Cause No. A-183,004


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

March 26, 2015